Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,440234 in view of Duguid (“Changing Colour Space in Photoshop & Lightroom”, https://www.youtube.com/watch?v=BxzIkko1Ld0, Jan 2013), Adobe (“Adobe RGB Color Space Specification”, Oct, 2004) and Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7,).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation.

U.S. Patent No. 10,440234
[Claim 1] An imaging processing system comprising: 

an image pickup device including circuitry configured to 








create image data including a first gamut from raw image data, and 




compression-code the image data including the first gamut to generate compression-coded image data;



 and an image processing device including circuitry configured to decode the compression-coded image data to generate uncompressed image data including the first gamut, and convert the uncompressed image data including the first gamut into image data including a second gamut.


   U.S. Patent No. 10,440234 does not disclose convert the image data including the first gamut into image data including a second gamut based on a conversion matrix that is determined according to metadata indicating the first gamut of the image pickup device and according to the second gamut.

	Duguid  teach  converting  the image data including the first gamut (source space) into image data including a second gamut (destination space).(1:43 – 2:14, (Fig.1 2 and 3))

In order to convert the image data including the first gamut into image data including a second gamut, it requires to know what first gamut and second gamut are, and how to convert first gamut into second gamut.

Friedl teaches metadata indicating the first gamut of the image pickup device (exif tag, color profile)(Page 7, Suggestions for the Software Developer, Suggestions for Camera Makers).

Adobe teaches a conversion matrix that is determined according to the first gamut and according to the second gamut (page 6-7, Conversion characteristics)

     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of U.S. Patent No. 10,440234 

     	The suggestion/motivation for doing so would have been that use well known metadata help you improve image viewing experience.

Therefore, it would have been obvious to combine Duguid and Friedl Adobe with   U.S. Patent No. 10,440234 to obtain the invention as specified in claim 1.

[Claim 18] The system according to claim 1, wherein the first gamut encompasses the second gamut.


[Claim 2] The system according to claim 1, wherein the image pickup device transmits the compression-coded image data to the image processing device via a predetermined transmission path.

[Claim 3] The system according to claim 2, wherein the image pickup device further transmits metadata including information regarding the first gamut to the image processing device via the predetermined transmission path.


[Claim 14] The system according to claim 2, wherein the predetermined transmission path includes a serial digital interface (SDI).


[Claim 4] The system according to claim 3, wherein the metadata further includes information regarding imaging gamma.



[Claim 5] The system according to claim 1, wherein the circuitry of the image processing device is further configured to convert the uncompressed image data including the first gamut into the image data including the second gamut using a conversion matrix.

[Claim 6] The system according to claim 5, wherein the conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut.


[Claim 7] The system according to claim 6, wherein the first gamut includes S- Gamut3.

[Claim 8] The system according to claim 7, wherein the second gamut includes DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut.

[Claim 9] The system according to claim 7, wherein the circuitry of the image processing device is further configured to store a plurality of matrices, each corresponding to a different combination of the first gamut with the second gamut.

[Claim 10] The system according to claim 9, wherein the circuitry of the image processing device is further configured to select one of the plurality of matrices as the conversion matrix based on gamut metadata received from the image pickup device.

[Claim 11] The system according to claim 1, wherein the circuitry of the image pickup device is further configured to adjust a gamma of the image data including the first gamut.





[Claim 12] The system according to claim 1, wherein the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the image data including the first gamut.

[Claim 13] The system according to claim 12, wherein the lossy compression includes MPEG compression coding.

[Claim 15] The system according to claim 1, wherein the circuitry of the image processing device is further configured to adjust a gradation of the image data including the second gamut using predetermined gamma in- formation.

[Claim 16] An image processing method, comprising: creating, with circuitry of a first device, image data including a first gamut from raw image data; compression-coding, with the circuitry of the first device, the image data including the first gamut to generate compression-coded image data; decoding, with circuitry of a second device, the compression-coded image data to generate uncompressed image data including the first gamut; and converting, with the circuitry of the second device, the uncompressed image data including the first gamut into image data including a second gamut.

   U.S. Patent No. 10,440234 does not disclose a second gamut is based on metadata indicating the first gamut of the image pickup device.

	Photographymad teaches  gamut is based on metadata indicating the first gamut of the image pickup device (Example EXIF Data, make and model)

     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the method of U.S. Patent No. 10,440234 

     	The suggestion/motivation for doing so would have been that use well known metadata help you improve your photography.
Therefore, it would have been obvious to combine Apple and Wikipedia with Spaulding et al. to obtain the invention as specified in claim 16.











[Claim 17] A non-transitory computer-readable medium encoded with computer- readable instructions thereon, the computer readable instructions, when executed by a computer, cause the computer to perform a method comprising: creating image data including a first gamut from raw image data; compression-coding the image data including the first gamut to generate compression-coded image data; decoding the compression-coded image data to generate uncompressed image data including the first gamut; and converting the uncompressed image data including the first gamut into image data including a second gamut.

   U.S. Patent No. 10,440234 does not disclose convert the image data including the first gamut into image data including a second gamut based on a conversion matrix that is determined according to metadata indicating the first gamut of the image pickup device and according to the second gamut.

	Duguid teach  converting  the image data including the first gamut (source space) into image data including a second gamut (destination space).(1:43 – 2:14, (Fig.1 2 and 3))

In order to convert the image data including the first gamut into image data including a second gamut, it requires to know what first gamut and second gamut are, and how to convert first gamut into second gamut.

Friedl teaches metadata indicating the first gamut of the image pickup device (exif tag, color profile)(Page 7, Suggestions for the Software Developer, Suggestions for Camera Makers).

Adobe teaches a conversion matrix that is determined according to the first gamut and according to the second gamut (page 6-7, Conversion characteristics)

     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of U.S. Patent No. 10,440234 

     	The suggestion/motivation for doing so would have been that use well known metadata help you improve image viewing experience.

Therefore, it would have been obvious to combine Duguid and Friedl Adobe with   U.S. Patent No. 10,440234 to obtain the invention as specified in claim 1.


	
1. An imaging processing system comprising: 
an image pickup device including circuitry configured to: obtain information on kinds of gamuts from an image processing device that is different from the image pickup device and specify, by the circuitry of the image pickup device, a first gamut based on the information, set a gamma and a first conversion matrix used to convert raw image data, convert the raw image data using the first conversion matrix into image data including the first gamut, adjust the image data including the first gamut by using the gamma designed as a non-linear function, compression-code the image data including the first gamut to generate compression-coded image data, transmit the compression-coded image data to the image processing device; and the image processing device including another circuitry configured to: decode the compression-coded image data to generate uncompressed image data including the first gamut, select one of a plurality of gamuts encompassed by the first gamut as a second gamut, the first gamut corresponding to a set of the plurality of gamuts and the second gamut corresponding to the one of the plurality of gamuts, and convert the uncompressed image data including the first gamut into another image data including the second gamut. 
    































2. The system according to claim 1, wherein the image pickup device further transmits metadata including information regarding the first gamut to the image processing device via a serial digital interface. 

   

 3. The system according to claim 2, wherein the metadata further includes information regarding the gamma. 

    4. The system according to claim 1, wherein the other circuitry of the image processing device is further configured to convert the uncompressed image data including the first gamut into the image data including the second gamut using a second conversion matrix. 
  5. The system according to claim 4, wherein the second conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut. 
    6. The system according to claim 5, wherein the first gamut includes S-Gamut3. 
    7. The system according to claim 6, wherein the second gamut is one of DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut. 
    8. The system according to claim 6, wherein the other circuitry of the image processing device is further configured to store a plurality of matrices, each corresponding to a different combination of the first gamut with the second gamut. 
    9. The system according to claim 8, wherein the other circuitry of the image processing device is further configured to select one of the plurality of matrices as the second conversion matrix based on gamut metadata received from the image pickup device. 
    10. The system according to claim 1, wherein the circuitry of the image pickup device is further configured to adjust the gamma of the image data including the first gamut. 
    11. The system according to claim 1, wherein the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the image data including the first gamut. 
    12. The system according to claim 11, wherein the lossy compression includes MPEG compression coding. 
    13. The system according to claim 1, wherein the other circuitry of the image processing device is further configured to adjust a gradation of the other image data including the second gamut using predetermined gamma information. 
    14. An image processing method, comprising: obtaining, by circuitry of an image pickup device, information on kinds of gamuts from an image processing device that is different from the image pickup device; specifying, by the circuitry of the image pickup device, a first gamut based on the information; setting, by the circuitry of the image pickup device, a gamma and a first conversion matrix used to convert raw image data; converting, by the circuitry of the image pickup device, the raw image data using the first conversion matrix into image data including the first gamut; adjusting, by the circuitry of the image pickup device, the image data including the first gamut by using the gamma designed as a non-linear function; compression-coding the image data including the first gamut to generate compression-coded image data; transmitting, by the circuitry of the image pickup device, the compression-coded image data to the image processing device; decoding, by another circuitry of the image processing device, the compression-coded image data to generate uncompressed image data including the first gamut; selecting, by the other circuitry of the image processing device, one of a plurality of gamuts encompassed by the first gamut as a second gamut, the first gamut corresponding to a set of the plurality of gamuts and the second gamut corresponding to the one of the plurality of gamuts; and converting, by the other circuitry of the image processing device, the uncompressed image data including the first gamut into image data including the second gamut. 






    15. A non-transitory computer-readable medium encoded with computer readable instructions thereon, the computer readable instructions, when executed by a computer, cause the computer to perform a method comprising: obtaining, by circuitry of an image pickup device, information on kinds of gamuts from an image processing device that is different from the image pickup device; specifying, by the circuitry of the image pickup device, a first gamut based on the information; setting, by the circuitry of the image pickup device, a gamma and a first conversion matrix used to convert raw image data; converting, by the circuitry of the image pickup device, the raw image data using the first conversion matrix into image data including the first gamut; adjusting, by the circuitry of the image pickup device, the image data including the first gamut by using the gamma designed as a non-linear function; compression-coding the image data including the first gamut to generate compression-coded image data; transmitting, by the circuitry of the image pickup device, the compression-coded image data to the image processing device; decoding, by another circuitry of the image processing device, the compression-coded image data to generate uncompressed image data including the first gamut; selecting, by the other circuitry of the image processing device, one of a plurality of gamuts encompassed by the first gamut as a second gamut, the first gamut corresponding to a set of the plurality of gamuts and the second gamut corresponding to the one of the plurality of gamuts; and converting, by the other circuitry of the image processing device, the uncompressed image data including the first gamut into another image data including the second gamut. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2). 
 

A.  Claims 1-6, 11, 12 and 14-19 are rejected under 35 USC 103 as being unpatentable over Spaulding et al. (US 2004/0190770) in view of Duguid (“Changing Colour Space in Photoshop & Lightroom”, https://www.youtube.com/watch?v=BxzIkko1Ld0, Jan 2013), Adobe (“Adobe RGB Color Space Specification”, Oct, 2004) and Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7).

With respect to claim 1, Spaulding et al. teach an image pickup device including circuitry configured to create image data including a first gamut (extended gamut) from raw image data (original color signal)(ref labels 604-610), and compression-code the image data including the first gamut to generate compression-coded image data (ref label 612) (Fig. 6)(para [0028]);
and an image processing device including circuitry configured to decode the compression-coded image data to generate uncompressed image data including the first gamut (Fig. 3 ref label 172), and convert the uncompressed image data including the first gamut into image data including a second gamut.

Spaulding et al. do not disclose convert the image data including the first gamut into image data including a second gamut based on a conversion matrix that is determined according to metadata indicating the first gamut of the image pickup device and according to the second gamut.

Duguid teaches converting  the image data including the first gamut (source space) into image data including a second gamut (destination space).(1:43 – 2:14, (Fig.1 2 and 3 (screen shot)).

In order to convert the image data including the first gamut into image data including a second gamut, it requires to know what first gamut and second gamut are, and how to convert first gamut into second gamut.

Friedl teaches metadata indicating the first gamut of the image pickup device (exif tag, color profile)(Page 7, Suggestions for the Software Developer, Suggestions for Camera Makers).

Adobe teaches a conversion matrix that is determined according to the first gamut and according to the second gamut (page 6-7, Conversion characteristics)

     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of Spaulding et al.

     	The suggestion/motivation for doing so would have been that use well known metadata help you improve image viewing experience.

Therefore, it would have been obvious to combine Duguid and Friedl Adobe with Spaulding et al. to obtain the invention as specified in claim 1.


With respect to claim 2, Spaulding et al. teach that the image pickup device transmits the compression-coded image data to the image processing device via a predetermined transmission path (para [0041]).

With respect to claim 3, Spaulding et al. teach that the image pickup device further transmits metadata including information regarding the first gamut to the image processing device via the predetermined transmission path (para [0037] and [0041]).

With respect to claim 14, Spaulding et al. teach that the predetermined transmission path includes a serial digital interface (SDI) (para [0041], (USB)).

With respect to claim 4, Spaulding et al. teach that the metadata further includes information regarding imaging gamma (para [0006]).

With respect to claim 5, Duguid teach determine the conversion matrix according to the first gamut indicated by the metadata and which of a plurality of second gamuts is selected as the second gamut (Fig. 3).

With respect to claim 6, Spaulding et al. teach that the conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut (para [0067]).

With respect to claim 11, Spaulding et al. teach that the circuitry of the image pickup device is further configured to adjust a gamma of the image data including the first gamut (para [0006]).

With respect to claim 12, Spaulding et al. teach that the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the image data including the first gamut (para [0028]);

With respect to claim 15, Spaulding et al. teach that the circuitry of the image processing device is further configured to adjust a gradation of the image data including the second gamut using predetermined gamma information (para [0006]).

            Claim 16 is rejected as same reason as claim 1 above.
            Claim 17 is rejected as same reason as claim 1 above.	

         With respect to claim 18, Spaulding et al. teach that first gamut encompasses the second gamut (Fig. 3 ref label 174s and 190)(para [0043]).

          With respect to claim 19, Photographymad teaches  that the circuitry of the image pickup device is configured to generate the metadata indicating the first gamut of the image pickup device (Example EXIF Data, make and model).


B.	Claim 7-10 and 13 are rejected under 35 USC 103 as being unpatentable over Spaulding et al. (US 2004/0190770) and of Duguid (“Changing Colour Space in Photoshop & Lightroom”, https://www.youtube.com/watch?v=BxzIkko1Ld0, Jan 2013), Adobe (“Adobe RGB Color Space Specification”, Oct, 2004) and Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7) and  in further view of Apple (Final Cut Pro (6/21/2011)) and Wikidedia (Gamut (4/6/2004)).
Spaulding et al., Duguid, Friedl and Adobe teach all the limitations of claim 6 and 11 as applied above from which claims 7-10 and 13  respectively depend.
      	Spaulding et al., Duguid, Friedl and Adobe do not teach expressly that the first gamut includes S- Gamut3 and the second gamut includes DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut,and the lossy compression includes MPEG compression coding.
	S- Gamut3 (page 1 Apple), DCI and ITU (page 4, Wikipedia) are well known color space and MPEG (page 12 Apple) is well known compression format as shown in apple and Wikipedia.
      	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use various color space and compression format in the method of Spaulding et al., Duguid, Friedl and Adobe.
      	The suggestion/motivation for doing so would have been that use well known color space and compression format and represent image color property interprets depend on application/output device.
Therefore, it would have been obvious to combine Apple and Wikipedia with Spaulding et al., Duguid, Friedl and Adobe to obtain the invention as specified in claims 7-10 and 13.

 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663